                                          Case 4:19-cv-04060-JST Document 199 Filed 03/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAMBDA LABS, INC.,                                 Case No. 19-cv-04060-JST (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 191, 193, 195
                                  10     LAMBDA, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Lambda Labs has filed a unilateral discovery letter brief concerning Lambda School’s
                                  14   Lambda Studios and Lambda Fellows program. ECF No. 193. School has filed a response stating
                                  15   that this discovery dispute is moot. ECF No. 195. The Court orders the parties to file a joint
                                  16   discovery letter brief by March 15, 2021 stating whether that dispute is moot, and if it is not, what
                                  17   aspects of that dispute remain live.
                                  18          Separately, Labs has filed a unilateral discovery letter brief concerning School’s financial
                                  19   information. ECF No. 191. The Court orders School to file a response by March 12, 2021.
                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: March 10, 2021
                                  23
                                                                                                    THOMAS S. HIXSON
                                  24                                                                United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
